Citation Nr: 1747652	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-32 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for polyps in bladder.

3.  Entitlement to service connection for polyps on colon and anus.

4.  Entitlement to service connection for ulcerated colon (also claimed as ulcerative colitis).

5.  Entitlement to service connection for benign prostate hypertrophy (claimed as prostate disease).

6.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1963 to December 1968.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, the Board finds that remand is warranted to develop a complete record on which to decide the claims.  

First, the Board finds that a medical opinion is warranted in this case.  A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  

These factors have been satisfied with regard to the Veteran's claims of entitlement to service connection for hemorrhoids, polyps in bladder, polyps on colon and anus, ulcerated colon (also claimed as ulcerative colitis), and benign prostate hypertrophy (claimed as prostate disease).  

With regard to the first McLendon requirement, the record shows competent evidence of a current disability or persistent or recurrent symptoms of a disability.  VA medical records indicate current diagnoses for all of these disorders.  See August 2016 private medical record (hemorrhoids); September 2014 private medical record (polyps on colon and anus); February 2008 (ulcerated colon) January 2005 VA medical record (polyps in bladder and benign prostate hypertrophy).  The first element is satisfied.  

With regard to the second McLendon requirement, the record shows an event, injury, or disease in service.  The Veteran argued that the above disorders for which he seeks service connection may be the result of in-service dysentery, which was never reported or treated, in-service consumption of chlorinated water, or in-service consumption of malaria pills that caused diarrhea.  See March 2017 correspondence; October 2008 correspondence.  The Veteran's DD-214 indicates that he was a sharpshooter who spent 11 months and 24 days in Vietnam.  His experiences are consistent with the circumstances, conditions, or hardships of active-duty service in the jungles of Vietnam.  The Board finds credible the Veteran's statements that he had dysentery during active-duty service, that he drank chlorinated water, and that he took malaria pills.  See 38 U.S.C.S. § 1154(b).  The second element is satisfied.  

Finally, the third and fourth McLendon elements are established, in that there is an indication that the Veteran's in-service dysentery may be associated with the above diseases for which he seeks service connection, but there is insufficient evidence of record by which the Board can make a decision.  Thus, a medical opinion is required.  

A remand is also required for the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Where an examination is missing information that is "relevant, factual, and objective that is not a matter of opinion and where the missing evidence bears greatly on the probative value of the private examination report," VA is required to seek clarification from the professional who provided the examination report, either directly or through the claimant.  See Savage v. Shinseki, 24 Vet App 259, 270 (2011) (holding that the Board erred in failing to seek clarification as to whether a private audiologist used the Maryland CNC word list in performing speech recognition testing).

The Veteran has provided a private audiogram dated July 2015 (VBMS receipt date 7/26/2015).  It is missing a puretone threshold value at 3000 Hertz for the right ear.  The examination contains a "Word Discrimination Percentage" for each ear, but does not indicate whether this refers to the results of a Maryland CNC test.  See 38 C.F.R. § 4.85(a).  It is also not clear whether or not this test was conducted by a state-licensed audiologist.  See id.  As this missing information is important and could support a compensable rating for bilateral hearing loss, a remand is required.

Accordingly, the case is REMANDED for the following action:

1. Make every reasonable effort to schedule a medical examination regarding the nature and etiology of any current or previously-diagnosed hemorrhoids, polyps in bladder, polyps on colon and anus, ulcerated colon (also claimed as ulcerative colitis), and benign prostate hypertrophy (claimed as prostate disease).  The AOJ must attempt to schedule the examination of the Veteran at a location that is as close to the Veteran's home as possible, and all efforts to schedule the examination at a location more convenient to the Veteran must be documented.  If no in-person examination is feasible, the examiner should be instructed to contact the Veteran to elicit a detailed medical history.  The examiner must document his or her efforts to contact the Veteran.  If, after making reasonable attempts to contact the Veteran fail, the examiner is asked to render a medical opinion without physical examination.  

The examiner is asked to provide the following opinions:     

a. Whether the Veteran currently has or previously had any of the disorders listed above; and 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any of the disorders listed above were incurred in or aggravated by the Veteran's service, to include as a result of in-service dysentery, in-service consumption of chlorinated water, and in-service consumption of malaria pills, or any other incident in service.

The examiner should review the entire claims file and provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.  For the purposes of these opinions, the examiner is to assume that the Veteran's reports of in-service dysentery, consumption of chlorinated water, and consumption of malaria pills are credible.  

2. Contact Dr. F.K.N. and the private audiologists at ENT South who performed the July 2015 audiometric testing on the Veteran, and ask them to review the results and their reports (a copy of which should be included with the requests) and specify: 1) if a Maryland CNC Word List was used in determining "Word Discrimination Percentage"; 2) if they could include the actual or estimated value of the Veteran's puretone threshold value at 3000 Hertz for the right ear; and 3) whether the audiologist has been licensed by the state of Alabama.  If the private audiologist examination is insufficient for rating purposes, make all reasonable efforts to schedule the Veteran for audiometric testing at a location that is as close to the Veteran's home as possible, and all efforts to schedule the examination at a location more convenient to the Veteran must be documented.   

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

